Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-8, 10-12, 14, 16-20 and 22 are pending. Claims 1-8, 10-12, 16-20 and 22 are being examined in this application. In the response to the restriction requirement, Applicants elected one composition comprising decorin (or decorin core protein), sodium chloride, a physiological buffer, chondroitin sulfate, and endothelial tissue. Claim 14 is withdrawn as being drawn to a nonelected species.

Response to Amendment
The declaration under 37 CFR 1.132 filed on 1/31/2022 is insufficient to overcome the rejection of claims 1-8, 10-12, 16-20 and 22 based upon 35 USC § 103 as set forth in the last Office action because it states that the claimed subject matter solved a problem that was long standing in the art.  However, there is no showing that others of ordinary skill in the art were working on the problem and if so, for how long.  In addition, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the above cited references, they would still be unable to solve the problem. See MPEP § 716.04.
Dr. Thompson argues that “[d]amage to the endothelium resulting from cataract surgery, particularly phacoemulsification cataract surgery, has been a longstanding and 
Dr. Thompson also argues that “[m]ost cataract patients do not have POAG. For those selected patients with cataract and POAG discussed in Majstruk, the article states that “the patients’ glaucoma had to be medically controlled” (page 2, left column). Combining medications is not a simple matter and can have unintended interactions causing side effects to patients”.
Dr. Thompson further argues that Hill does not provide any evidence on an effect of decorin on the endothelium.
Dr. Thompson additionally argues that “[G]rant is addressing vascular endothelial cells and there is no vascularization in the human cornea. Further, Grant states that “decorin-containing media suppressed endothelial cell sprouting” (abstract page 4765 left column), which appears to contradict what the Office Action has concluded”.
Dr. Thompson also argues that “[p]hacoemulsification is not a treatment for POAG. Glaucoma and cataracts are different conditions. As mentioned above, most cataracts patients do not have POAG”, and further argues that “[I]OP changes associated with cataract surgery are not very predictable. Given this unpredictability, it would not be advisable to combine a treatment for IOP with cataract surgery”.
Dr. Thompson’s arguments have been fully considered but are not persuasive.
Majstruk et al. clearly teach “[t]hat for patients with medically controlled mild or moderate POAG, cataract surgery by phacoemulsification resulted in a clinically 
In other words, Majstruk et al. teach that in cataracts patients with POAG, cataract surgery alone is not an efficient IOP-lowering strategy, thus, other options should be considered.
The other option is provided by Hill, which teaches that intracameral injections (i.e. injections into an anterior chamber) of decorin lowered IOP.
The skilled artisan would have been motivated to lower IOP in cataract patients with POAG by injecting decorin because Majstruk et al. teach that in cataracts patients with POAG, cataract surgery alone is not an efficient IOP-lowering strategy, and Hill teaches that decorin lowers IOP when injected into the anterior chamber.
With respect to Dr. Thompson’s statement that “[t]here is no vascularization in the human cornea”, the Examiner submits the reference of Stevenson et al. (Ocul Surf. 2012 Apr; 10(2): 67–83), which clearly teaches that neovascularization occurs in the human cornea (see title; abstract; passim). Furthermore, since Grant teaches that decorin suppresses angiogenesis in endothelial cells, wherein the steps of angiogenesis comprise migration, attachment and differentiation, followed by proliferation (abstract; page 4765, right column, 1st para), the skilled artisan would have reasonably expected decorin to preserve and maintain cell density. As pointed out by Dr. Thompson, Grant states that “decorin-containing media suppressed endothelial cell sprouting”. In other words, Grant teaches that endothelial cells do not proliferate when treated with decorin, 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

The declaration under 37 CFR 1.132 filed on 1/31/2022 is insufficient to overcome the rejection of claims 1-8, 10-12, 16-20 and 22 based upon 35 USC § 103 as set forth in the last Office action.
Dr. Iozzo argues that “[m]y 2002 article in Oncogene does not evidence the concept that decorin “preserves and maintains endothelial cell density”. The Examiner’s interpretation is incorrect”.
Dr. Iozzo’s arguments have been fully considered but are not persuasive.
As discussed in the rejection below, preserving and maintaining endothelial cell density is an inherent property of decorin.
	Such inherency is supported by Grant, which clealry teaches that decorin suppresses angiogenesis in endothelial cells, wherein the steps of angiogenesis comprise migration, attachment and differentiation, followed by proliferation (abstract; page 4765, right column, 1st para).
	Since proliferation of endothelial cells is halted, the number of endothelial cells does not increase. Therefore, the density (i.e. the number) of said endothelial cells is preserved and maintained.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This rejection is maintained.
Claims 1-8, 10-12, 16-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Majstruk et al. (BMC Ophthalmology (2019) 19:149) in view of Hill (Modelling and treating dysregulated fibrosis in primary open angle glaucoma, April 2014), as evidenced by Grant et al. (Oncogene (2002) 21, 4765-4777).

Preserving and maintaining endothelial cell density is an inherent property of the proteoglycan (or proteoglycan core protein).
Furthermore, as evidenced by Grant et al., decorin suppresses angiogenesis in endothelial cells, wherein the steps of angiogenesis comprise migration, attachment and differentiation, followed by proliferation (abstract; page 4765, right column, 1st para).
Thus, as evidenced by Grant et al., decorin preserves and maintains endothelial cell density.
With respect to claims 1-2, 8 and 10-11, Majstruk et al. teach “[t]hat for patients with medically controlled mild or moderate POAG, cataract surgery by phacoemulsification resulted in a clinically nonsignificant decrease of IOP and no change in the number of glaucoma medications after 1 year of follow-up. In such patients cataract surgery alone should not be considered an efficient IOP-lowering strategy and other options should be considered for patients with more severe disease (page 5, right column, last para).
Majstruk et al. do not teach injecting a proteoglycan into an anterior chamber.
Hill teaches that intracameral injections (i.e. injections into an anterior chamber) of decorin lowered IOP (page 145, 1st-2nd paras).
Hill also teaches that “[I]ntracameral Decorin treatment effectively reversed established TM fibrosis and lowered IOP, and thereby indirectly protected RGC from progressive IOP-related death. Thus, intracameral Decorin has the potential to be developed into an effective therapy for patients with POAG” (page 161, last para).

	With respect to claims 3, 5, 16 and 18, Hill teaches the solution injected comprises PBS (i.e. an aqueous solution comprising sodium chloride) (page 145, 1st para; Figure 5.3; passim). 
With respect to claim 4, Hill teaches the concentration of decorin is 5mg/ml (page 167, 2nd para; page 177, last para).
With respect to claims 6 and 17, Hill teaches decorin comprises chondroitin sulfate (page 39, 1st para).
With respect to claim 7, Hill does not disclose the pH of the composition. However, as discussed above, Hill teaches that decorin is dissolved in PBS (which has a pH of 7.4). Therefore, since the composition of Hill is applied to the eye of a patient, it must have necessarily be at a physiological pH, thus reading on the instant claim. Alternatively, one of ordinary skill in the art would have at once envisaged the composition of Hill at a physiological pH.
With respect to claims 12, 19-20 and 22, Hill teaches the concentration of decorin is 5mg/ml, and the volume of the composition is 3l (page 167, 2nd para; page 177, last para). Hill further teaches that no dose response studies were performed to ascertain 
.

Response to Arguments
Applicant’s arguments filed on 1/31/2022 have been fully considered but they are not persuasive.
Applicant arguments have been addressed above under “Response to Amendment”.
For the reasons stated above, the rejection is maintained.
	
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658